 

Case 1:17-cr-00965-JB Document 103 Filed 11/19/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

 

Plaintiff,
VS. No. CR 17-965 JB
KIRBY CLEVELAND,

Defendant.

ORDER GRANTING MOTION TO EXTEND DEADLINE TO FILE REPLIES
This matter is before the Court on Defendant Kirby Cleveland’s Unopposed Motion to
Extend Deadline to File Replies [Doc. 100], the Court being advised that the Motion is unopposed
and being otherwise properly advised, finds this Motion is well-taken and should be GRANTED.
Accordingly,
IT IS HEREBY ORDERED that Defendant’s deadline for filing replies in support of the
motions filed as Document Nos. 72, 73, 74, 75, 77, 78, 80, and 81 is extended until November 19,

2018.

0. KO

United States District Julige>

Submitted by:

/s/Donald F. Kochersberger III

 

Donald F. Kochersberger III
Attorney for Kirby Cleveland
